DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/23/2021.  These drawings are figures 1a, 1b, 2b, 2c, and 4b.
Claim Objections
Claims 1 and 37 are objected to because of the following informalities:  
Claim 1, line 5: “from a first radial artery the first sensor” should be changed to “from a first radial artery; the first sensor”.  
Claim 1, line 9: “from a second radial artery the second sensor” should be changed to “from a second radial artery; the second sensor”.  
Claim 37, lines 14-15: “the first hemodynamic dataset and the second hemodynamic dataset” should be changed to “the first hemodynamic data and the second hemodynamic data”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "the first dataset and the second dataset" in line 14.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, the Examiner has interpreted "the first dataset and the second dataset" as "a first dataset and a second dataset".
Claim 36 is rejected due to its dependence on claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 13, 36, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gorgenberg et al. (U.S. Pub. No. 2005/0038345) in view of Pandit et al. (U.S. Pub. No. 2018/0279965) (previously cited), Banet et al. (U.S. Pub. No. 2007/0276632) and Schnall et al. (U.S. Pub. No. 2004/0092832) (previously cited).
Regarding claim 1, Gorgenberg discloses:
An apparatus for obtaining hemodynamic characteristics of an individual (abstract and paragraph 0116) comprising a sensor arrangement comprising a magnetic sensor (electrodes 156) and a magnet (flexible magnet 152) embedded or attached to a deformable portion (band 154) arranged to sense hemodynamic data from a radial artery (figures 1, 2, 4, paragraphs 0115-0116 and 0121 disclose wherein the electromagnetic sensor including electrodes 156 is arranged to sense hemodynamic data about the radial artery and wherein the electrodes and magnet are attached to a flexible band); the sensor arrangement dimensioned to receive a wrist (see at least figures 1, 2, paragraphs 0120-0121); an occlusion device arranged to be positioned around a blood vessel where the second radial artery branch from (paragraphs 0075, 0104-0107, and 0124-0125 disclose wherein the system provides a means for temporary venous blood occlusion to occlude a peripheral vein in order to establish pure artery flow to the measurement or monitoring device).
Yet Gorgenberg does not disclose:
wherein the sensor arrangement is housed in a housing.
However, in the same field of blood pressure measurement systems, Pandit discloses:
wherein the sensor arrangement is housed in a housing (paragraph 0135 discloses wherein the device includes an adhesive flexible patch 814 comprising an adhesive film 812 as part of a housing that adheres to the wrist of a subject and wherein the sensors are located or housed in the adhesive patch 814).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gorgenberg to incorporate wherein the sensor arrangement is housed in a housing, as taught by Pandit, such that the band of Gorgenberg could encompass the flexible adhesive patch housing of Pandit, in order to allow the sensor arrangement to adhere to the wrist of the subject.
Yet the combination does not disclose:
Wherein the apparatus includes a second sensor arrangement for receiving a second wrist.
However, in the same field of blood pressure measurement systems, Banet discloses:
Wherein the apparatus includes a second sensor arrangement for receiving a second wrist (paragraph 0019 discloses wherein the sensor system can be a magnetic field sensor system instead of the optical sensor system for determining blood pressure and paragraph 0024 and figure 2 disclose wherein the sensor system includes first and second sensors located the subject’s left and right wrist at the respective left and right radial arteries).

Yet the combination does not disclose
Wherein the occlusion device is positioned around and operable to occlude a third major blood vessel for a predetermined period.
However, in the same field of hemodynamic measuring devices, Schnall discloses
Wherein the occlusion device is positioned around and operable to occlude a third major blood vessel for a predetermined period (Figure 3 and paragraph 0061 disclose wherein the device contains an occlusion cuff for applying occluding pressure to the patient’s arm and abstract and paragraph 0015 disclose wherein the occluding pressure is maintained for a predetermined time period and paragraphs 0064-0065 disclose wherein use of the occlusion cuff in the upper arm results in occlusion and measurement of the brachial artery (third major blood vessel)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the occlusion device is positioned around and operable to occlude a third major blood vessel for a predetermined period, as taught by Schnall, as a simple substitution for the undisclosed occlusion time of Gorgenberg to achieve the predictable result of monitoring changes in the peripheral arterial tone (PAT) before, during, and after the application of the occluding pressure.

wherein the occlusion device comprises a sphygmomanometer.
However, in the same field of hemodynamic measuring devices, Pandit discloses:
wherein the occlusion device comprises a sphygmomanometer (paragraphs 0109 disclose wherein the system uses a cuff based sphygmomanometer for determining systolic and diastolic blood pressure values).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the occlusion device comprises a sphygmomanometer, as taught by Pandit, in order to more accurately determine systolic and diastolic blood pressure values so as to be used for calibration purposes (paragraph 0109).
Regarding claim 11, Gorgenberg in view of Pandit, Banet and Schnall discloses the apparatus of claim 1, yet Gorgenberg does not disclose:
wherein the third major blood vessel is a brachial artery. 
However, in the same field of hemodynamic measuring devices, Schnall discloses:
wherein the third major blood vessel is a brachial artery (paragraphs 0064-0065 disclose wherein use of the occlusion cuff in the upper arm results in occlusion and measurement of the brachial artery).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the third major blood vessel is a brachial artery, as taught by Schnall, as a simple substitution for the 
Regarding claim 13, Gorgenberg discloses:
A system for deriving an indicator of one or more vascular functions of an individual (abstract and paragraph 0116) comprising a sensor arrangement comprising a magnetic sensor (electrodes 156) and a magnet (flexible magnet 152) embedded or attached to a deformable portion (band 154) arranged to sense hemodynamic data from a radial artery (figures 1, 2, 4, paragraphs 0115-0116 and 0121 disclose wherein the electromagnetic sensor including electrodes 156 is arranged to sense hemodynamic data about the radial artery and wherein the electrodes and magnet are attached to a flexible band); the sensor arrangement dimensioned to receive a wrist (see at least figures 1, 2, 4, paragraphs 0120-0121); an occlusion device arranged to be positioned around a blood vessel where the second radial artery branch from (paragraphs 0075, 0104-0107, and 0124-0125 disclose wherein the system provides a means for temporary venous blood occlusion to occlude a peripheral vein in order to establish pure artery flow to the measurement or monitoring device); a processor operable to receive the first dataset and the second dataset for deriving the indicator of the one or more vascular functions (abstract and paragraphs 0024, 0047, 0057, and 0080 disclose wherein the system contains a processor for receiving multiple measurement values from multiple sensors or electrodes and calculating blood flow data and/or hemodynamic data)
Yet Gorgenberg does not disclose:
wherein the sensor arrangement is housed in a housing.
However, in the same field of blood pressure measurement systems, Pandit discloses:
paragraph 0135 discloses wherein the device includes an adhesive flexible patch 814 comprising an adhesive film 812 as part of a housing that adheres to the wrist of a subject and wherein the sensors are located or housed in the adhesive patch 814).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gorgenberg to incorporate wherein the sensor arrangement is housed in a housing, as taught by Pandit, such that the band of Gorgenberg could encompass the flexible adhesive patch housing of Pandit, in order to allow the sensor arrangement to adhere to the wrist of the subject.
Yet the combination does not disclose:
Wherein the apparatus includes a second sensor arrangement for receiving a second wrist.
However, in the same field of blood pressure measurement systems, Banet discloses:
Wherein the apparatus includes a second sensor arrangement for receiving a second wrist (paragraph 0019 discloses wherein the sensor system can be a magnetic field sensor system instead of the optical sensor system for determining blood pressure and paragraph 0024 and figure 2 disclose wherein the sensor system includes first and second sensors located the subject’s left and right wrist at the respective left and right radial arteries).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gorgenberg to incorporate wherein the apparatus includes a second sensor arrangement for receiving a second wrist, as taught by Banet, such that the system would incorporate a first and second sensor device of Gorgenberg located on the left and right wrist of the subject in order to improve the accuracy of the system by making dual measurements.

Wherein the occlusion device is operable to occlude a third major blood vessel for a predetermined period; wherein the first hemodynamic data and the second hemodynamic data are obtained before and after the predetermined period.
However, in the same field of hemodynamic measuring devices, Schnall discloses
Wherein the occlusion device is positioned around and operable to occlude a third major blood vessel for a predetermined period (Figure 3 and paragraph 0061 disclose wherein the device contains an occlusion cuff for applying occluding pressure to the patient’s arm and abstract and paragraph 0015 disclose wherein the occluding pressure is maintained for a predetermined time period and paragraphs 0064-0065 disclose wherein use of the occlusion cuff in the upper arm results in occlusion and measurement of the brachial artery (third major blood vessel)); wherein the first hemodynamic data and the second hemodynamic data are obtained before and after the predetermined period (paragraph 0015 discloses wherein the arterial tone of the patient is monitored before and after the predetermined occlusion time period).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the occlusion device is operable to occlude a third major blood vessel for a predetermined period, as taught by Schnall, as a simple substitution for the undisclosed occlusion time of Gorgenberg to achieve the predictable result of monitoring changes in the peripheral arterial tone (PAT) before, during, and after the application of the occluding pressure.
Regarding claim 36, Gorgenberg in view of Pandit, Banet and Schnall discloses the apparatus of claim 13, yet Gorgenberg does not disclose:

However, in the same field of hemodynamic measuring devices, Pandit discloses:
wherein the occlusion device comprises a sphygmomanometer (paragraphs 0109 disclose wherein the system uses a cuff based sphygmomanometer for determining systolic and diastolic blood pressure values).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the occlusion device comprises a sphygmomanometer, as taught by Pandit, in order to more accurately determine systolic and diastolic blood pressure values so as to be used for calibration purposes (paragraph 0109).
Regarding claim 42, Gorgenberg in view of Pandit, Banet and Schnall discloses the apparatus of claim 23, yet Gorgenberg does not disclose:
wherein the occlusion device comprises a sphygmomanometer.
However, in the same field of hemodynamic measuring devices, Pandit discloses:
wherein the occlusion device comprises a sphygmomanometer (paragraphs 0109 disclose wherein the system uses a cuff based sphygmomanometer for determining systolic and diastolic blood pressure values).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the occlusion device comprises a sphygmomanometer, as taught by Pandit, in order to more accurately determine systolic and diastolic blood pressure values so as to be used for calibration purposes (paragraph 0109).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gorgenberg in view of Pandit, Banet and Schnall, as applied to claim 1, and further in view of Finburgh et al. (U.S. Pub. No. 2008/0021334) (previously cited).
Regarding claim 2, Gorgenberg in view of Pandit, Banet and Schnall discloses the apparatus of claim 1, yet Gorgenberg fails to disclose:
wherein the housing comprises a rest with a deformable portion for the wrist of the individual to rest upon, and a latch comprising the deformable portion for the first or second sensor arrangement to be embedded on, the rest and latch arranged such that a distance between the rest and the latch is adjustable to accommodate the wrist of different sizes.
However, in the same field of device for measuring hemodynamic parameters, Finburgh discloses:
wherein the housing (brace 110) comprises a rest (brace element 114) with a deformable portion (pads 120) for the wrist of the individual to rest upon (at least figures 1, 1d, 1f, 1g, 1h, paragraphs 0107 and 0132 disclose a brace 110 with a brace element 114 or rest and wherein the brace element contains pads 120/188 (deformable portion) made foam or rubber for resting the subject’s wrist), and a latch (moveable arm assembly 111) comprising the deformable portion for the first or second sensor to be embedded on (figures 1, 1f, 1g, 1h and paragraphs 0105 -0106 disclose wherein the sensor assembly 101 is disposed within the applanation element and wherein the applanation element is coupled to the moveable arm assembly 111 and include pads 120/188), the rest and latch arranged such that a distance between the rest and the latch is adjustable to accommodate the wrist of different sizes (paragraph 0119 discloses wherein the moveable arm assembly 111 is able to move relative to the brace element 114 so as to allow for adjustment of the device).

Regarding claim 10, Gorgenberg in view of Pandit, Banet, Schnall, and Finburgh discloses the apparatus of claim 1, yet Gorgenberg fails to disclose:
further comprises at least one height adjustor for adjusting the distance between the rest and the latch.
However, in the same field of device for measuring hemodynamic parameters, Finburgh discloses:
further comprises at least one height adjustor for adjusting the distance between the rest and the latch (figure 1 and paragraph 0119 disclose wherein the moveable arm assembly 111 is able to move or adjust relative to the brace element 114 so as to allow for adjustment of distance or height between the two elements).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprises at least one height adjustor for adjusting the distance between the rest and the latch, as taught by Finburgh, in order to allow for an adjustable but secure fit of the sensor devices to the user to help ensure more accurate measurements. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gorgenberg in view of Pandit, Banet and Schnall
Regarding claim 23, Gorgenberg discloses:
A method for deriving an indicator of one or more vascular functions of an individual (abstract and paragraph 0116) comprising the steps of: occluding, using an occlusion device, a third blood vessel (paragraphs 0075, 0104-0107, and 0124-0125 disclose wherein the system provides a means for temporary venous blood occlusion to occlude a peripheral vein (third vessel) in order to establish pure artery flow to the measurement or monitoring device); adjusting a sensor arrangement comprising a magnetic sensor (electrodes 156) and a magnet (flexible magnet 152) embedded or attached to a deformable portion (band 154) to exert a consistent and/or constant pressure on a radial artery (figures 1, 2, 4, paragraphs 0115-0116 and 0121 disclose wherein the electromagnetic sensor including electrodes 156 is arranged to sense hemodynamic data about the radial artery and wherein the electrodes and magnet are attached to a flexible band and wherein the sensors are arranged on a band portion 154 to apply consistent pressure against the wrist of a user); obtaining from the sensor arrangement, hemodynamic data from the radial artery (figures 1, 2, 4, paragraphs 0115-0116 and 0121 disclose wherein the electromagnetic sensor including the electrodes 156 are arranged to sense hemodynamic data about the radial artery); obtaining from the sensor arrangement, hemodynamic data from the radial artery  (figures 1, 2, 4, paragraphs 0115-0116 and 0121 disclose wherein the electromagnetic sensor is arranged to sense hemodynamic data about the radial artery);
Yet Gorgenberg does not disclose:
Wherein the apparatus includes a second sensor arrangement for receiving a second wrist.

Wherein the apparatus includes a second sensor arrangement for receiving a second wrist (paragraph 0019 discloses wherein the sensor system can be a magnetic field sensor system instead of the optical sensor system for determining blood pressure and paragraph 0024 and figure 2 disclose wherein the sensor system includes first and second sensors located the subject’s left and right wrist at the respective left and right radial arteries).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gorgenberg to incorporate wherein the apparatus includes a second sensor arrangement for receiving a second wrist, as taught by Banet, such that the system would incorporate a first and second sensor device of Gorgenberg located on the left and right wrist of the subject in order to improve the accuracy of the system by making dual measurements.
Yet the combination does not disclose
wherein the occlusion device is operable to occlude the third major blood vessel for a predetermined period; wherein the first hemodynamic data and the second hemodynamic data are obtained before and after the predetermined period, and the second major blood vessel branch from the third major blood vessel.
However, in the same field of hemodynamic measuring devices, Schnall discloses
wherein the occlusion device is operable to occlude the third major blood vessel for a predetermined period (Figure 3 and paragraph 0061 disclose wherein the device contains an occlusion cuff for applying occluding pressure to the patient’s arm and abstract and paragraph 0015 disclose wherein the occluding pressure is maintained for a predetermined time period); wherein the first hemodynamic data and the second hemodynamic data are paragraph 0015 discloses wherein the arterial tone of the patient is monitored before and after the predetermined occlusion time period), and the second major blood vessel branch from the third major blood vessel (Figure 3 and paragraph 0061 disclose wherein the device contains an occlusion cuff for applying occluding pressure to the patient’s arm above the finger where the MDP is attached such that the second major blood vessel of the finger branches from the third major blood vessel of the arm).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the occlusion device is operable to occlude the third major blood vessel for a predetermined period; wherein the first hemodynamic data and the second hemodynamic data are obtained before and after the predetermined period, and the second major blood vessel branch from the third major blood vessel, as taught by Schnall, in order to evaluate endothelial activity in the patient, and particularly for indicating the presence of an endothelial dysfunction condition (paragraph 0015).
Allowable Subject Matter
Claims 37-40 and 43-46 are allowed.
With regard to claims 37 and 43 the closest prior art of record, Gorgenberg in view of Pandit, Banet, Schnall, and Finburgh fails to disclose: “wherein the indicator (RA-MDI) is computed based on the following mathematical equation: 
            
                R
                A
                -
                M
                D
                I
                =
                 
                
                    
                        ∑
                        A
                        /
                        ∑
                        B
                    
                    
                        ∑
                        C
                        /
                        ∑
                        D
                    
                
                *
                
                    
                        A
                        A
                        d
                        j
                        *
                        G
                        A
                        d
                        j
                    
                    
                        M
                        A
                        P
                        n
                    
                
                *
                
                    
                        H
                        R
                        (
                        R
                        )
                    
                    
                        H
                        R
                        (
                        O
                        )
                    
                
                *
                
                    
                        H
                        R
                        (
                        D
                        )
                    
                    
                        H
                        R
                        (
                        O
                        )
                    
                
            
        
 Where AAdj refers to the age adjustment factor to adjust for arterial dilation which degenerates with age; GAdj refers to the gender adjustment factor to adjust for 4 difference in muscle structure across gender; HR(R) refers to heart rate obtained from a control wrist during a relaxation 
Response to Amendment
Applicant amended claims 1-2, 11, 13, 23, 36-37, and 42-43 in the response filed 09/23/2021.
Applicant cancelled claims 4, 35, 37, 41, and 43 in the response filed 09/23/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1-2, 6, 10-11, 13, 23, 36, and 42 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 09/23/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791